Fourth Court of Appeals
                               San Antonio, Texas
                                    March 10, 2020

                                  No. 04-18-00747-CV

                      Marcelo GALVAN Jr. and Analicia R. Galvan,
                                   Appellants

                                           v.

       Cledson Macedo DE CARVALHO, Kristina Carvalho and Jagaland Co., LLC,
                                Appellees

                From the 49th Judicial District Court, Webb County, Texas
                          Trial Court No. 2018CVH001835-D1
                       Honorable Jose A. Lopez, Judge Presiding


                                    ORDER
    The Appellant’s Motion to Extend Time to File Motion for Rehearing is hereby
GRANTED. Time is extended to March 23, 2019.



                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2020.



                                                ___________________________________
                                                MICHAEL A. CRUZ,
                                                Clerk of Court